Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (U.S. Patent Pub. No. 2010/0219404).
	Regarding Claim 1
	Formula 2 of Endo discloses a compound of Chemical Formula 1: wherein, in Chemical Formula 1 Y is O or S; X1 to X3 are each N or CH, and one or more of X1 to X3 are N; and Arl to Ar4 are the same as or different from each other, and each independently is an aryl group having 6 to 20 carbon atoms that is unsubstituted or substituted with nitrile or a heteroaryl group having 2 to 20 carbon atoms; or a tricyclic heteroaryl group having 2 to 20 carbon atoms that is unsubstituted or substituted with an aryl group having 6 to 20 carbon atoms [0025-0028]. 
	
	Regarding Claim 2
	Endo discloses X1 to X3 are N [0029].

	Regarding Claim 4
	Endo discloses Ar1 to Ar4 are the same as or different from each other, and each independently is: a phenyl group that is unsubstituted or substituted with a nitrile group or a carbazole group, or a biphenyl group, or a carbazole group, or a dibenzofuran group, or a dibenzothiophene group [0022].

	Regarding Claim 6
	FIG. 1 of Endo discloses an organic light emitting device comprising: a first electrode (3); a second electrode (4) provided opposite to the first electrode; and one, two or more organic material layers (10) provided between the first electrode and the second electrode, wherein one or more layers of the organic material layers include the compound of claim 1.

	Regarding Claim 7
	FIG. 1 of Endo discloses the organic material layer including the compound includes a light emitting layer (5), and the light emitting layer includes the compound.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Boudreault (U.S. Patent Pub. No. 2016/0111661).
	Regarding Claim 3
	Endo discloses Claim 1. 
Endo fails to disclose “X1 is CH, and X2 and X3 are N; or X2 is CH, and X1 and X3 are N”.
	Formula 27 of Boudreault discloses a similar compound, wherein X1 is CH, and X2 and X3 are N; or X2 is CH, and X1 and X3 are N [0101]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Endo, as taught by Boudreault. The ordinary artisan would have been motivated to modify Endo in the above manner for purpose of improving external quantum efficiency (Para. 62 of Boudreault).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Dyatkin (U.S. Patent Pub. No. 2016/0329502).
	Regarding Claim 5
	Endo discloses Claim 1. 
Endo fails to disclose “the compound of Chemical Formula I is selected from among the following compounds”.
	Formula 37 of Dyatkin discloses a similar compound, wherein the compound of Chemical Formula I is selected from among the following compounds. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Endo, as taught by Dyatkin. The ordinary artisan would have been motivated to modify Endo in the above manner for purpose of improving properties of organic electronic devices (Para. 16 of Dyatkin). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892